Citation Nr: 0837978	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  06-07 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for numbness and 
tingling of the right hand.

2.  Entitlement to an increased rating for service-connected 
right hand injury, currently rated 10 percent disabling.  

3.  Entitlement to service connection for degenerative 
joint/disc disease of the lumbar spine (lumbar spine 
disability).

4.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for degenerative changes of the cervical spine 
(cervical spine disability), to include as secondary to 
service-connected status post crush injury to the right hand 
with post-traumatic arthritis in the interphalangeal joint 
(right hand injury).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from October 1960 to 
December 1963.  

This matter came before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2005 rating decision from 
the Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO), which, in part, denied service 
connection for numbness and tingling of the right hand, and 
an increased rating for the right hand injury.  A January 
2006 granted an increased, 10 percent, rating for the right 
hand injury.  The veteran continues to appeal for a higher 
rating for this disability.  See AB v. Brown, 6 Vet. App. 35 
(1993).  A September 2006 rating decision denied the petition 
to reopen the claim of service connection for a lumbar spine 
disability.  A March 2007 rating decision denied the petition 
to reopen the claim of service connection for a cervical 
spine disability.  

In March 2008, the veteran testified at a BVA hearing at the 
RO.  At his hearing, he requested entitlement to an effective 
date earlier than May 27, 2005, for the assignment of the 10 
percent rating for his right hand injury.  This issue has not 
been adjudicated by the agency of original jurisdiction, thus 
the Board has no jurisdiction to consider it.  See Jarrell v. 
Nicholson, 20 Vet. App. 326 (2006) (en banc).  As such, it is 
REFERRED to the RO via the Appeals Management Center (AMC) 
for appropriate action.

The petitions to reopen claims of service connection for 
lumbar and cervical spine disabilities are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the AMC in Washington, DC. 


FINDINGS OF FACT

1.  Competent evidence of numbness or tingling of the right 
hand due to disease or injury in service is not of record.

3.  The competent evidence of record demonstrates that the 
veteran's right hand injury is manifested by pain, 4-/5 grip 
strength, thumb interphalangeal motion of 0 to 45 degrees, 
and post-traumatic arthritis of the interphalangeal joint, 
but is not ankylosed, nor is there a gap of more than two 
inches (5.1 cm.) between the thumb pad and the fingers, with 
the thumb attempting to oppose the fingers.


CONCLUSIONS OF LAW

1.  Numbness or tingling of the right hand was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  The criteria for a rating in excess of 10 percent for the 
right hand injury have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.321, 4.1-4.16, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5224, 5228 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

A.  Service Connection Claim

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in June 2005.  While the notification did not 
advise the veteran of the laws regarding degrees of 
disability or effective dates for any grant of service 
connection, no new disability rating or effective date for 
award of benefits will be assigned as the claims for service 
connection were denied.  Accordingly, any defect with respect 
to that aspect of the notice requirement is rendered moot.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran a physical 
examination, obtained a medical opinion as to the presence of 
the disability, and afforded the veteran the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

B.  Increased Rating Claim

"[O]nce a decision awarding service connection, a disability 
rating, and an effective date has been made, section 5103(a) 
notice has served its purpose, and its application is no 
longer required because the claim has already been 
substantiated."  Dingess, 19 Vet. App. at 490; see also 
Goodwin v. Peake, No. 05-876 (U.S. Vet. App. May 19, 2008).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in June 2005.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained a medical opinion as to the etiology 
and severity of disability, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II. Analysis

A.  Service Connection Claim

The veteran requests service connection for right hand 
numbness and tingling.  

Service connection is granted for disability resulting from a 
personal injury sustained or disease contracted while on 
active duty in the military, or for aggravation of a 
preexisting condition during service beyond its natural 
progression. 38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.306.  

To establish service connection for a disability, a claimant 
must submit: (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  If there is no 
evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim. 38 C.F.R. § 3.303(b).  Evidence of a chronic condition 
must be medical, unless it relates to a condition to which 
lay observation is competent.  Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997).  If service connection is established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  Id. 

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability. Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  Pain 
or other symptoms alone, without a diagnosed or identifiable 
underlying malady or condition does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).

The examiner who conducted the November 2005 VA hand, thumb 
and fingers examination stated that there was no anatomical 
reason for the veteran's reported global hand 
desensitization.  

The veteran has not brought forth competent evidence from a 
medical professional of a "disability" resulting in numbness 
and tingling, and service connection cannot be granted.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability," . . . "[i]n the absence of proof of a present 
disability[,] there can be no valid claim").

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection is not 
warranted. 

B.  Increased Rating Claim 

The veteran contends that his right thumb disability is more 
severe than rated.  Treatment records show that he has a 
limited range of motion in the right thumb.  The veteran most 
recently advised VA in December 2005 that he did not have any 
additional treatment records regarding his thumb.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Staged 
ratings are appropriate in any increased-rating claim in 
which distinct time periods with different ratable symptoms 
can be identified.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7.  When making 
determinations concerning the appropriate rating to be 
assigned, VA must take into account the veteran's entire 
medical history and circumstances.  See 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

Diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use or due to flare-ups under 38 C.F.R. 
§§ 4.40, 4.45, and 4.59.  See DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  All complaints of pain, fatigability, etc., 
shall be considered when put forth by a veteran.  Id.  A 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).

The veteran's statements regarding the severity of his 
service-connected disability are deemed competent with regard 
to the description of symptoms.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  However, these statements must be 
considered with the clinical evidence in conjunction with the 
appropriate rating criteria.

The veteran's thumb is evaluated as 10 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code 5228. For a higher 
evaluation of 20 percent to be assigned under this diagnostic 
code, there must be a showing of a gap of more than two 
inches between the thumb pad and the fingers with the thumb 
attempting to oppose the fingers.  An evaluation of 30 
percent may be assigned under Diagnostic Code 5223 if, in 
addition to ankylosis of the thumb, there is also ankylosis 
of the index finger of the dominant hand.  Amputation of the 
thumb at the distal joint or through the distal phalanx is 
assigned a 20 percent evaluation under Diagnostic Code 5152.

The physician who examined the veteran in November 2005 found 
that he was nearly unable to oppose his thumb.  Therefore, 
the veteran's right thumb is not shown to be limited to a gap 
of more than two inches between the thumb pad and the fingers 
with the thumb attempting to oppose the fingers.  As such, a 
20 percent rating is not for assignment under Diagnostic Code 
5228.  In addition, the veteran's loss of motion in the thumb 
is not equivalent to the amputation of the thumb at the 
distal joint or through the distal phalanx, a limitation that 
would also require the assignment of a 20 percent rating 
under Diagnostic Code 5224.  Finally, no joint digit on his 
right hand has been as limited in function as to approximate 
ankylosis.  

The November 2005 examination report noted that it was 
conceivable that the veteran could have additional functional 
loss due to pain, but it was not feasible to determine the 
extent of the functional loss with any medical certainty.  
However, it is not shown that the veteran has any functional 
loss beyond that currently compensated as the medical 
examiner described good overall functional use of the right 
hand, despite the veteran's complaint of severe functional 
loss.  As such, these parameters do not allow for an 
increase.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board considered whether a higher rating could be 
assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5003, for 
arthritis.  The evaluation of the same disability under 
various diagnoses, however, is to be avoided.  That is to say 
that the evaluation of the same manifestation under different 
diagnoses, a practice known as "pyramiding," is to be 
avoided.  See 38 C.F.R. § 4.14.  Because there is no evidence 
of disability in addition to painful and limited motion, the 
10 percent rating assigned is appropriate for the disability 
experienced in the right, dominant thumb.  Accordingly, a 
rating higher than 10 percent must be denied on a schedular 
basis.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  An extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  Id. 

The veteran asserts that he is totally unemployable because 
of his service-connected right thumb disability.  However, he 
has not identified any specific factors which may be 
considered to be exceptional or unusual in light of VA's 
schedule of ratings.  The Board has been similarly 
unsuccessful in locating exceptional factors.  Specifically, 
the veteran has not required any hospitalization for his 
right thumb disability and his treatment records are void of 
any finding of exceptional limitation beyond that 
contemplated by the schedule of ratings.  Examination in 
November 2005 found that the veteran's right hand has 4-/5 
grip strength, thumb interphalangeal motion of 0 to 45 
degrees, and post-traumatic arthritis of the interphalangeal 
joint.  The Board does not doubt that limitation caused by 
limited and painful motion, as well as loss of strength in 
the dominant thumb has an impact on employability; however, 
loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a) and 4.1.  38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See Moyer 
v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (the disability rating 
itself is recognition that industrial capabilities are 
impaired).  Consequently, the 10 percent evaluation currently 
assigned adequately reflects the clinically established 
impairment experienced by the veteran and a higher rating is 
also denied on an extra-schedular basis.

As the 10 percent rating represented the greatest degree of 
impairment shown from the date of claim for the increase to 
the present, there is no basis for staged rating pursuant to 
Hart.  The preponderance of the evidence is against the 
claim; there is no doubt to be resolved; and an increased 
rating is not warranted. 


ORDER

Service connection for numbness and tingling in the right 
hand is denied.  

An evaluation in excess of 10 percent for service-connected 
right thumb injury is denied.  


REMAND

The VA's duty to assist requires that VA make reasonable 
efforts to obtain relevant records that the claimant 
adequately identifies and authorizes VA to obtain.  
38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c).  At his 
March 2008 hearing, the veteran stated that VA physicians 
have found a correlation between his lumbar and cervical 
disabilities and service.  However, the claims file does not 
contain any such opinion.  In addition, the veteran also 
testified that he received treatment for his spinal 
conditions at VA facilities; but that these records have not 
been obtained.  The veteran should be provided an opportunity 
to provide the information which would enable the RO to 
obtain these opinions and treatment records.  

The VA must, in the context of the veteran's petition to 
reopen his claim of service connection for a cervical spine 
disability, examine the basis of the denial in the prior 
decision and to provide a notice letter to a claimant that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found to be insufficient in the previous 
denial.  The notification letter provided to the veteran in 
connection with his claim to reopen does not comply with the 
ruling in Kent v. Nicholson, 20 Vet. App. 1 (2006).  As such, 
this matter must be addressed prior to final appellate 
review.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding the elements required 
to establish service connection that were 
found insufficient in the previous denials 
of service connection for a cervical spine 
disability, which formed the basis for the 
denial in the prior decisions.

2.  Contact the veteran to obtain the 
information necessary to acquire his 
complete VA clinical records pertaining to 
any treatment for a spinal disability, and 
any opinion regarding the etiology of the 
spinal disabilities that are not currently 
on file.  All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response 
if records are not available.


When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



______________________________________________
RAYMOND F. FERNER 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


